DETAILED ACTION
This communication is a Non-Final Office Action on the Merits.  Claims 22-42 amended 21 June 2019 are pending and have been considered as follows.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference characters not mentioned in the description: “1240A” and “1240B” in Fig. 12A; “1250A” and “1250B” in Fig. 12B; “1270A”, “1270B”, and “1270C” in Fig. 12C; “1280A” and “1280B” in Fig. 12D; “2716” in Fig. 27; and “3036” in Fig. 30.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The use of the terms like “Bluetooth” in ¶154, which appears to be a trade name or a mark used in commerce, has been noted in this application.  Such terms should be accompanied by the generic SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Applicant is advised that should claims 22-23, 26, and 31 be found allowable claims 32-33, 36, and 41, respectively, will be objected to under 37 CFR 1.75 as being duplicates thereof. When two claims in an application are duplicates, it is proper after allowing one claim to object to the other as being a duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 22-42 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As per Claim 22, “the identified user” in line 10 and 15 lacks proper antecedent basis.  Clarification is required.  Claims 23-31 depending from Claim 22 are therefore rejected.
As per Claim 22, “the identified zone” in line 10-11 lacks proper antecedent basis.  Clarification is required.  Claims 23-31 depending from Claim 22 are therefore rejected.
As per Claim 22, “the gesture-inputted function request” in line 18 lacks proper antecedent basis.  Clarification is required.  Claims 23-31 depending from Claim 22 are therefore rejected.
As per Claim 24, “the age” in line 1 lacks proper antecedent basis.  Clarification is required.
As per Claim 25, “the age” in line 1 lacks proper antecedent basis.  Clarification is required.
As per Claim 27, “the route” in line 3 lacks proper antecedent basis.  Clarification is required.
As per Claim 28, “the user interface display” in line 2 lacks proper antecedent basis.  Clarification is required.
As per Claim 28, “the text” in line 3 lacks proper antecedent basis.  Clarification is required.
As per Claim 29, “the characteristic of hearing” in line 1 lacks proper antecedent basis.  Clarification is required.
As per Claim 29, “the volume” in line 2 lacks proper antecedent basis.  Clarification is required.

As per Claim 31, “memory” in line 2 does not clearly relate back to “a memory element” in line 5 of Claim 22.  Clarification is required.
As per Claim 32, “the identified user” in line 10 and 15 lacks proper antecedent basis.  Clarification is required.  Claims 33-41 depending from Claim 32 are therefore rejected.
As per Claim 32, “the identified zone” in line 11 lacks proper antecedent basis.  Clarification is required.  Claims 33-41 depending from Claim 32 are therefore rejected.
As per Claim 32, “gesture-inputted function request” in line 18 lacks proper antecedent basis.  Clarification is required.  Claims 33-41 depending from Claim 32 are therefore rejected.
As per Claim 37, “the route” in line 3 lacks proper antecedent basis.  Clarification is required.
As per Claim 38, “the user interface display” in line 2 lacks proper antecedent basis.  Clarification is required.
As per Claim 38, “the text” in line 3 lacks proper antecedent basis.  Clarification is required.
As per Claim 39, “the characteristics of hearing” in line 1 lacks proper antecedent basis.  Clarification is required.  
As per Claim 39, “the volume” in line 2 lacks proper antecedent basis.  Clarification is required.
As per Claim 40, it is unclear whether “(stiff or relaxed suspension)” in line 3 is intended to further limit “ride mode” or introduce a new limitation.  Clarification is required.
As per Claim 41, “memory” in line 2 does not clearly relate back to “a memory element” in line 5 of Claim 32.  Clarification is required.
As per Claim 42, “the identified user” in line 6 and 10 lacks proper antecedent basis.  Clarification is required.

As per Claim 42, “the gesture-inputted function request” in line 11-12 lacks proper antecedent basis.  Clarification is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 22-26, 30-36, and 40-42 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gratz (US Pub. No. 2007/0158128).

As per Claim 22, Gratz discloses a system (100) for providing user-customized functions based on gesture recognition for a conveyance (Fig. 1; ¶27), said system comprising:
at least one motion sensor (110) (Fig. 1; ¶28, 35-36);
a gesture recognition module (104) (Fig. 1; ¶27-28, 35);
a memory element (112) (Fig. 1; ¶27-28, 35);
a vehicle control system (102), including a processor (Figs. 1-2; ¶27, 30), configured to:
receive a gesture input from a user in a zone (as per location of user interface 110) of the conveyance by the at least one motion sensor (110) associated with the zone (Fig. 1; ¶28, 35-36);

provide at least one of the gesture input or at least a second gesture input to the gesture recognition module (104) (Fig. 1; ¶27-28, 35-36), wherein the inputted gesture maps to specific gestures associated with specific functions for the identified user stored in memory (112) (Fig. 1; ¶27-28, 35-36);
retrieve user characteristics in the user profile by the vehicle control system (102) that relate to the gesture-inputted function request of the user (Fig. 1; ¶27-28, 35-36), wherein the function is at least one of a user interface configuration including one or more displays for the user, ride comfort feature, or drive safety feature (as per maximum speed in ¶38) (Figs. 1-2; ¶27-28, 35-36, 38); and
send a control signal to any system (114) or subsystem by the vehicle control system (102), changing an output of the at least one function, if the characteristics impacts the at least one function of the conveyance (Figs. 1-2; Figs. 1-2; ¶27-28, 35-36, 38).

As per Claim 23, Gratz further discloses wherein the characteristics is at least one of an age of the user (¶35), eyesight of the user, physical state of the user, emotional state of the user, or driving experience of the user based on total logged hours.

As per Claim 24, Gratz further discloses wherein, if the age (¶35) is under a predetermined benchmark (as per restriction rules), the user is prohibited for accessing a function of the conveyance (as per maximum speed in ¶38) (Figs. 1-2; Figs. 1-2; ¶27-28, 35-36, 38).

As per Claim 25, Gratz further discloses wherein, if the age (¶35) is under a predetermined benchmark (as per restriction rules), a user in a proximal zone (as per also in vehicle) is prohibited for accessing a function of the conveyance (as per maximum speed in ¶38) (Figs. 1-2; Figs. 1-2; ¶27-28, 35-36, 38, 51).


As per Claim 30, Gratz further discloses wherein at least one of the physical state or emotional state of the user (¶53) affects a change in function associated with at least one of a temperature control, seating adjustment, or ride mode (stiff or relaxed suspension) (¶53).

As per Claim 31, Gratz further discloses a user predefining the specific gesture to be mapped to the specific function in memory for at least one of the gesture recognition module (104) (Fig. 1; ¶27-28, 35) or vehicle control system to identify at least one of the user, user profiles (Fig. 1; ¶27-28, 35-36), characteristics associated with the user profile, zone, requested functions, or characteristics associated with the requested functions from the identified user in the identified zone.

As per Claim 32, Gratz further discloses a system (100) for providing user-customized functions based on gesture recognition for a conveyance (Fig. 1; ¶27), said system comprising:
at least one motion sensor (110) (Fig. 1; ¶28, 35-36);
a gesture recognition module (104) (Fig. 1; ¶27-28, 35);
a memory element (112) (Fig. 1; ¶27-28, 35);
a vehicle control system (102), including a processor (Figs. 1-2; ¶27, 30), configured to:
receive a gesture input from a user in a zone (as per location of user interface 110) of the conveyance by the at least one motion sensor (110) associated with the zone (Fig. 1; ¶28, 35-36);
provide the gesture input to the gesture recognition module (104) to retrieve a saved user profile (as per 112) associated with the identified user in the identified zone based on the gesture input by the at least one motion sensor (110) associated with the zone (Fig. 1; ¶27-28, 35-36);

retrieve user characteristics in the user profile by the vehicle control system (102) that relate to the gesture-inputted function request of the user (Fig. 1; ¶27-28, 35-36), wherein the function is at least one of a user interface configuration including one or more displays for the user, ride comfort feature, or drive safety feature (as per maximum speed in ¶38) (Figs. 1-2; ¶27-28, 35-36, 38); and
send a control signal to any system (114) or subsystem by the vehicle control system (102), changing an output of the at least one function, if the characteristics impacts the at least one function of the conveyance (Figs. 1-2; Figs. 1-2; ¶27-28, 35-36, 38).

As per Claim 33, Gratz further discloses wherein the characteristics is at least one of an age of the user (¶35), eyesight of the user, physical state of the user, emotional state of the user, or driving experience of the user based on total logged hours.

As per Claim 34, Gratz further discloses wherein, if the age (¶35) is under a predetermined benchmark (as per restriction rules), the user is prohibited for accessing a function of the conveyance (as per maximum speed in ¶38) (Figs. 1-2; Figs. 1-2; ¶27-28, 35-36, 38).
 
As per Claim 35, Gratz further discloses wherein, if the age (¶35) is under a predetermined benchmark (as per restriction rules), a user in a proximal zone (as per also in vehicle) is prohibited for accessing a function of the conveyance (as per maximum speed in ¶38) (Figs. 1-2; Figs. 1-2; ¶27-28, 35-36, 38, 51).

As per Claim 36, Gratz further discloses a second function (as per override command) also changed based on a second characteristic (e.g., time of day) (¶35, 37, 47).
or ride mode (stiff or relaxed suspension) (¶53).

As per Claim 41, Gratz further discloses a user predefining the specific gesture to be mapped to the specific function in memory for at least one of the gesture recognition module (104) (Fig. 1; ¶27-28, 35) or vehicle control system to identify at least one of the user, user profiles (Fig. 1; ¶27-28, 35-36), characteristics associated with the user profile, zone, requested functions, or characteristics associated with the requested functions from the identified user in the identified zone.

As per Claim 42, Gratz further discloses a method for providing user-customized functions based on gesture recognition for a conveyance (Fig. 1; ¶27), said method comprising the steps of:
receiving a gesture input from a user in a zone (as per location of user interface 110) of the conveyance by at least one motion sensor (110) associated with the zone (Fig. 1; ¶28, 35-36);
providing the gesture input to retrieve a saved user profile (as per 112) associated with the identified user in the identified zone based on the gesture input by the at least one motion sensor (110) associated with the zone (Fig. 1; ¶27-28, 35-36); 
providing at least one of the gesture input or at least a second gesture (Fig. 1; ¶27-28, 35-36), wherein the inputted gesture maps to specific gestures associated with specific functions for the identified user stored in a memory (112) (Fig. 1; ¶27-28, 35-36);
retrieving user characteristics in a user profile that relate to the gesture-inputted function request of the user (Fig. 1; ¶27-28, 35-36), wherein the function is at least one of a user interface configuration including one or more displays for the user, ride comfort feature, or drive safety feature (as per maximum speed in ¶38) (Figs. 1-2; ¶27-28, 35-36, 38); and
.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 27 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Gratz (US Pub. No. 2007/0158128) in view of Dhanani (US Pub. No. 2011/0153191).12

As per Claim 27, Gratz discloses all limitations of Claim 23.  Gratz further discloses wherein the characteristic of driving experience based on logged hours is under a predetermined benchmark (¶2, 35).  Gratz does not expressly disclose wherein the function is changed by suggesting a change in route information, wherein the route is determined to be the route with at l¶east one of a least traffic or least turns.
Dhanani discloses a navigation system (800) that operates to determine a route (822), wherein the route (822) is determined to be the route with least turns (Fig. 5; 111-112, 152, 159).  In one embodiment, determining the route as per the route with the least turns is performed in view of the 
Therefore, from these teachings of Gratz and Dhanani, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Dhanani to the system of Gratz since doing so would enhance the system by adapting operation of the system to driver experience.

As per Claim 37, Gratz discloses all limitations of Claim 33.  Gratz further discloses wherein the characteristic of driving experience based on logged hours is under a predetermined benchmark (¶2, 35).  Gratz does not expressly disclose wherein the function is changed by suggesting a change in route information, wherein the route is determined to be the route with at l¶east one of a least traffic or least turns.
Dhanani discloses a navigation system (800) that operates to determine a route (822), wherein the route (822) is determined to be the route with least turns (Fig. 5; 111-112, 152, 159).  In one embodiment, determining the route as per the route with the least turns is performed in view of the driver history information (¶145-153).  In this way, operation of the system is adapted to driver experience (¶7-864-66).  Like Gratz, Dhanani is concerned with vehicle control systems.
Therefore, from these teachings of Gratz and Dhanani, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Dhanani to the system of Gratz since doing so would enhance the system by adapting operation of the system to driver experience.

Claim 28 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Gratz (US Pub. No. 2007/0158128) in view of Fujimoto (US Pub. No. 2011/0227942).

As per Claim 28, Gratz discloses all limitations of Claim 23.  Gratz does not expressly disclose wherein the characteristic of eye sight is under a predetermined benchmark, the change in function affected is in the user interface display presenting the text in larger font.
Fujimoto discloses a vehicle control system (1) that operates by determining whether characteristic of eye sight is under a predetermined benchmark (Fig. 14; ¶149-153, 166-173).  In one embodiment, the system changes the user interface display presenting the text in larger font in view of determined eyes sight (Figs. 12A-12B, 14; ¶149-153, 166-173).  In this way, font size is made appropriate to specified users (¶56).  Like Gratz, Fujimoto is concerned with vehicle control systems.
Therefore, from these teachings of Gratz and Fujimoto, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Fujimoto to the system of Gratz since doing so would enhance the system by providing appropriate font size.

As per Claim 38, Gratz discloses all limitations of Claim 33.  Gratz does not expressly disclose wherein the characteristic of eye sight is under a predetermined benchmark, the change in function affected is in the user interface display presenting the text in larger font.
Fujimoto discloses a vehicle control system (1) that operates by determining whether characteristic of eye sight is under a predetermined benchmark (Fig. 14; ¶149-153, 166-173).  In one embodiment, the system changes the user interface display presenting the text in larger font in view of determined eyes sight (Figs. 12A-12B, 14; ¶149-153, 166-173).  In this way, font size is made appropriate to specified users (¶56).  Like Gratz, Fujimoto is concerned with vehicle control systems.
Therefore, from these teachings of Gratz and Fujimoto, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Fujimoto to the system of Gratz since doing so would enhance the system by providing appropriate font size.

Claims 29 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Gratz (US Pub. No. 2007/0158128) in view of Flick (US Pub. No. 2009/0216935).

Flick discloses a vehicle control system in which a display unit (3) includes a speaker (10) (Fig. 1; ¶10-11, 15).  In one embodiment, the user profile stored in memory (21) defines a level for tone and loudness setting (¶30-31).  In this way, the system automatically adjusts audio settings (¶31).  Like Gratz, Flick is concerned with vehicle control systems.
Therefore, from these teachings of Gratz and Flick, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Flick to the system of Gratz since doing so would enhance the system by automatically adjusting audio settings.

As per Claim 39, Gratz discloses all limitations of Claim 33.  Gratz does not expressly disclose wherein the characteristics of hearing is under a predetermined benchmark, the change in function affected is in the volume of at least one of an entertainment or user interface outputted by at least one speaker.
Flick discloses a vehicle control system in which a display unit (3) includes a speaker (10) (Fig. 1; ¶10-11, 15).  In one embodiment, the user profile stored in memory (21) defines a level for tone and loudness setting (¶30-31).  In this way, the system automatically adjusts audio settings (¶31).  Like Gratz, Flick is concerned with vehicle control systems.
Therefore, from these teachings of Gratz and Flick, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Flick to the system of Gratz since doing so would enhance the system by automatically adjusting audio settings.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Uchida (US Pub. No. 2007/0219675) discloses a vehicle control system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN HOLWERDA whose telephone number is (571)270-5747.  The examiner can normally be reached on M-F 8am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOI TRAN can be reached on (571) 272-6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEPHEN HOLWERDA/Primary Examiner, Art Unit 3664